Citation Nr: 0801316	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
service-connected lateral meniscus tear, right knee, with 
degenerative joint disease, on account of instability.

2. Entitlement to a rating in excess of 10 percent for 
service-connected lateral meniscus tear, right knee, with 
degenerative joint disease, on account of limitation of 
motion and pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B.B.M. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1960 to March 1968. 

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2005. 

As a preliminary matter, the Board has noted a requirement 
for clarification in this matter as to the Board's 
jurisdiction and its scope of review. The law provides in 
this regard that a defect in jurisdiction may be raised at 
any time it is noted. Friedsam v. Nicholson, 19 Vet. App. 555 
(2006); citing Barnett v. Brown, 83 F. 3d 1380 (Fed.Cir. 
1996) (Holding that a "statutory tribunal must ensure that it 
has jurisdiction over each case before adjudicating the 
merits," and that "a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte, or by any party 
at any stage in the proceedings, and once apparent, must be 
adjudicated.").

Through his representative, the veteran has submitted 
argument as to whether the veteran is entitled to increased 
initial disability ratings. In this regard, the Board 
erroneously noted in November 2005 that the appeal was from a 
January 2000 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) located in Waco, Texas. 
However, close review of the record indicates that the 
veteran did not file a timely Notice of Disagreement (NOD) as 
to the January 2000 rating decision, in compliance with 
38 C.F.R. § 20.201.

Instead, the October 2002 NOD was in response to an September 
2002 RO denial of the claims filed by the veteran in June 
2002. Because the veteran did not timely complete an appeal 
as to the January 2000 rating decision, the Board does not 
have jurisdiction over that rating action. Gallegos v. 
Principi, 283 F. 3d 1309 (2002) [Observing that a valid 
Notice of Disagreement triggers appellate review before the 
Board and must (1) express disagreement with a specific 
determination of the agency of original jurisdiction; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the 
RO's decision, and; (5) be filed by the claimant or the 
claimant's representative.]. 

Thus, the Board's jurisdiction only extends to the June 2002 
claims. Upon its last review in November 2005, the Board 
remanded the claims at issue for further development of the 
record. Such development has been completed and the case is 
ready for appellate review. 

The veteran was afforded a June 2004 Travel Board hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. The veteran's right knee disability is not characterized 
by evidence indicating more than recurrent moderate 
subluxation or lateral instability.   

2. The veteran's right knee disability is productive of pain 
and loss of motion, with  right knee extension of 0 degrees 
and a right knee flexion of 110 degrees.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
instability of the right knee have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.400(o), 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5257 (2007).

2. The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease, right knee, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in February 2005, 
and March 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim. The veteran has not received notice of how VA assigns 
disability ratings and effective dates that complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
However, the grant of an increased rating in the May 2005 RO 
decision makes the error non-prejudicial.   

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. 
Additionally, the veteran was afforded multiple VA 
examinations in connection with his claims. The veteran and 
his representative have not made the RO or the Board aware of 
any outstanding evidence that needs to be obtained in order 
to fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Analyses

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7. In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41. While the veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. § 
4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board also considered whether an increased evaluation was 
warranted under other Diagnostic Codes pertaining to knee 
disabilities; however, there is no evidence of ankylosis of 
the right knee to warrant a rating under Diagnostic Code 
5256, no evidence of malunion or nonunion of the tibia and 
fibula to warrant a rating under Diagnostic Code 5262 for 
impairment of the tibia and fibula, no evidence of genu 
recurvatum (hyperextension) with weakness and insecurity in 
weight bearing to warrant a rating under Diagnostic Code 
5263. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 
5263. Additionally, there is no evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint, to warrant a rating under 
Diagnostic Code 5258, or removal of the semilunar cartilage, 
to warrant a rating under Diagnostic Code 5259. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1). The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Right Knee Disability Rating on Account of Instability

The veteran contends his service-connected lateral meniscus 
tear, right knee, with degenerative joint disease, on account 
of instability warrants a rating of 30 percent since it has 
been impaired by severe recurrent subluxation or lateral 
instability. Through a May 2005 rating decision, the RO 
increased the disability rating for instability of the right 
knee to 20 percent effective February 2003. The Board finds 
that the veteran's right knee has not been impaired by severe 
recurrent subluxation or lateral instability. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. See 38 C.F.R. § 
4.71a, Diagnostic Code 5257. Pursuant to 38 C.F.R.  §§ 4.40 
and 4.45 (2005), pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6. 

The medical evidence does not show that the veteran has or 
had severe recurrent subluxation or lateral instability in 
his right knee. In a September 2000 VA examination report, 
the examiner noted that the veteran wears a brace because of 
the instability in his right knee. A VA examination report, 
dated July 2001, reflects that the veteran's chief complaint 
was of right knee instability, and the VA examiner noted that 
the veteran continues to wear a knee brace to stabilize his 
right knee. VA treatment records from 1999 to 2001 reflect 
that the veteran consistently sought treatment for his right 
knee pain. The veteran is competent to report about the 
extent of the pain he experiences, and other functional 
impairment as may be reported by a layperson, such as knee 
instability. Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (citing Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); 
see also Layno v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay 
evidence is competent to establish features or symptoms of 
injury or illness). 

At the July 2001 VA examination, the veteran complained of 
instability in his right knee and reported that he was 
limited to walking no more than a 100 feet before his right 
knee becomes too painful to continue. Another VA examination 
report, dated May 2005, reflects that the veteran experienced 
moderate lateral instability, but did not have recurrent 
subluxation. The examination reports shows that the veteran 
complained of right knee instability occurring about twice a 
day, but reported that he would catch himself before he could 
fall. 

However, there is no medical evidence indicating that the 
veteran experienced severe recurrent subluxation or lateral 
instability in his right knee, such that supports his 
contentions or the assignment of a higher rating. Without 
competent medical evidence showing severe recurrent 
subluxation or lateral instability, the veteran's claim for a 
rating in excess of 20 percent for instability of the right 
knee is denied.
 
Right Knee with Degenerative Arthritis Disability Rating on 
Account of Limitation of Motion and Pain.

The veteran contends that his current rating of 10 percent 
for degenerative arthritis of a major joint (right knee) does 
not reflect the severity of his disability. For a rating 
greater than 10 percent, the medical evidence must show that 
the veteran has limitation of motion under the Diagnostic 
Code 5260 or 5261 for the knee joint, in addition to 
degenerative arthritis. 38 C.F.R. § 4.71(a) Diagnostic Code 
5003, 5260, 5261. The medical evidence does not show that the 
veteran has a compensable limitation of motion in his right 
knee under the knee joint Diagnostic Code 5260 or 5261. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. For purpose of rating 
disability from arthritis, the knee is considered a major 
joint. 38 C.F.R. § 4.45(f). The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995). The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures. It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40. The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. 
§ 4.45.  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II. Under Diagnostic Code 5260, a noncompensable rating 
will be assigned for limitation of flexion of the leg to 
60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. Under Diagnostic Code 5261, a 
noncompensable rating will be assigned for limitation of 
extension of the leg to 5 degrees; a 10 percent rating will 
be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In order to receive a 20 percent rating for degenerative 
arthritis of his knee, the veteran must show that he has 
degenerative arthritis of his right knee confirmed by an X-
ray and that the limitation of motion in his right knee 
flexion is at least 30 degrees or limitation of his right 
knee extension is at least 15 degrees.  See 38 C.F.R. 
§ 4.71(a) Diagnostic Codes 5003, 5260, and 5261. The medical 
evidence in the instant case includes numerous VA treatment 
records and several VA examination reports that do not show 
the necessary limitation of motion to warrant a 20 percent 
rating.  

VA treatment records dated October 1999 show that the veteran 
was diagnosed with "early degenerative arthritis" of the 
right knee based on X-ray studies. The  September 2000 VA 
examination report also shows that the veteran was diagnosed 
with "degenerative joint disease of the right knee" based 
on review of bone scan reports. At the September 2000 VA 
examination, the range of motion of the right knee flexion 
was 120 degrees and extension was 0 degrees. Subsequently, a 
July 2001 VA examination report shows that the veteran's 
right knee flexion was 100 degrees. The examiner noted that 
the veteran reported daily episodes of flare-ups that 
additionally limit his motion to where he is effectively 
housebound. However, the examination report does not comment 
on the degrees of limitation of motion for the right knee 
flexion and extension during flare-ups. VA treatment records 
dated September 2003 shows that the veteran's right knee 
flexion had a range of motion of 130 degrees. The most recent 
VA examination report, dated May 2005, shows that the range 
of motion for the veteran's right knee was 0 degrees 
extension and 110 degrees flexion. The examiner noted that 
upon repetitive motion the veteran's right knee was limited 
to 105 degrees.    

There is no competent medical evidence that the range of 
motion of the veteran's flexion is limited to 30 degrees or 
extension is limited to 15 degrees to warrant an increased 
evaluation for degenerative arthritis under Diagnostic Codes 
5260 and 5261. The medical evidence of record reflects 
extension to 0 degrees and flexion, at best, 105 degrees. 

The veteran has repeatedly complained of pain associated with 
his right knee disability. Nevertheless, the veteran has 
consistently demonstrated that he is able to fully extend his 
leg. 38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5260, 5261; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). Without competent 
medical evidence showing a limitation of motion in the 
veteran's right knee, the veteran's claim for a rating in 
excess of 10 percent for degenerative arthritis of the right 
knee disability on account of limitation of motion is denied.


ORDER

A rating in excess of 20 percent for service-connected 
lateral meniscus tear, right knee, with degenerative joint 
disease, on account of instability is denied.

A rating in excess of 10 percent for service-connected 
lateral meniscus tear, right knee, with degenerative joint 
disease, on account of limitation of motion and pain is 
denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


